Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 12-14, 18, 20, 22-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (8987636) in views of Shapiro (SU 449788).
 	For claim 1, Fagan teaches method for determining a plurality of operating parameters to process a workpiece using a manufacturing processing system (fig.19) (abstract) comprising a plasma arc torch (col.5, lines 65-67), the method comprising: positioning a plasma arc torch at a location relative to a workpiece (col.5, lines 55-68); determining a start point and an end point for each of a plurality of paths based on the location and a profile (col.7,lines 15-25); using the profile to determine first operating parameters for the plasma arc torch for a first path of the plurality of paths (col.8, lines 1-6 and 25-35) (fig.8b); determining second operating parameters for the plasma arc torch for a second path of the plurality of paths based at least on the profile and the first path (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4), wherein the second operating parameters comprise at least one of a second torch speed or a torch offset relative to at least one of the plurality of paths (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4); and using at least one of the first or second operating parameters to process the workpiece with the plasma arc torch (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 2, Fagan further teaches wherein the first path and the second path are located on substantially a same plane and are oriented substantially parallel to one another (col.8, lines 1-6, 25-35, col.10, lines 1-20) (fig.4). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 3, Fagan further teaches wherein the first operating parameters comprise at least one of a first torch speed, a first torch angle, a first torch height, a first torch amperage, or a first torch pressure, and the second operating parameters comprise at least one of the second torch speed, a second torch angle, a second torch height, a second torch amperage, the torch offset, or a second torch pressure (col.8, lines 1-6, 25-35, col.10, lines 1-20) (fig.4).  	For claim 4, Fagan further teaches wherein at least one of the second operating parameters are different than at least one of the first operating parameters (col.8, lines 1-6, 25-35, col.10, lines 1-20) (fig.4, 13 and 17).  	For claim 8, Fagan further teaches further comprising: determining third operating parameters for a third path of the plurality of paths based at least on the gouge profile, the first path, and the second path (col.8, lines 1-6, 25-35, col.10, lines 1-20) (paths z1,z2,z3 as shown in fig.4). 
 	Fagan fails to teach gouging and wherein a portion of the third gouging path is located at a depth below a depth of an initial layer of the gouge profile.
 	Shapiro teaches, similar plasma cutting, gouging and wherein a portion of the third gouging path is located at a depth below a depth of an initial layer of the gouge profile (fig.3) (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract).
 	For claim 10, Fagan further teach determining fourth operating parameters for a fourth gouging path of the plurality of gouging paths based at least on the gouge profile, the first gouging path, the second gouging path, and the third gouging path (col.12, lines 25-40).  
	Fagan fails to teach wherein the fourth gouging path is located at a depth of a last layer of the gouge profile.
 	Shapiro teaches, similar plasma cutting, wherein the fourth gouging path is located at a depth of a last layer of the gouge profile (fig.3) (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging layers as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract).

 	For claim 12, Fagan teaches method for determining a plurality of operating parameters to process a workpiece using a manufacturing processing system comprising a plasma arc torch (abstract)(fig.4 and 15), the method comprising: positioning a plasma arc torch at a location relative to a workpiece (col.5, lines 55-65); calculating a start point and an end point for each of a plurality of paths based on the location and a profile (col.7, lines 15-30)(fig.4, 8b,13 and 17); using the profile to determine first operating parameters for a first path of the plurality of paths (col.8, lines 20-35); initiating the plasma arc torch with at least one of the first operating parameters (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4); determining second operating parameters for a second path of the plurality of paths based at least on the profile and the first gouging path (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4), wherein at least one of the second operating parameters are different than at least one of the first operating parameters (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4); and initiating the plasma arc torch with at least one of the second operating parameters (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4, 8b and 13). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 13, Fagan further teaches wherein the first operating parameters and the second operating parameters further comprise at least one of a torch offset relative to at least one of the plurality of gouging paths, a torch speed, a torch angle, a torch height, a torch amperage, or a torch pressure (col.6, lines 1-10).  	For claim 14, Fagan further teaches wherein the torch offset is more than 50% of a width of the first path (col.10, lines 38-50). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 18, Fagan further teaches determining third operating parameters for a third path of the plurality of paths based at least on the profile, the first path, and the second path (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4). 
	Fagan fails to teach gouging and wherein the third gouging path is located at a depth below a depth of an initial layer of the gouge profile.
	Shapiro teaches, similar plasma cutting, gouging and wherein the third gouging path is located at a depth below a depth of an initial layer of the gouge profile
 (fig.3) (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging layers as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract).
 	For claim 20, Fagan further teach determining fourth operating parameters for a fourth gouging path of the plurality of gouging paths based at least on the gouge profile, the first gouging path, the second gouging path, and the third gouging path (col.12, lines 25-40).  
	Fagan fails to teach wherein the fourth gouging path is located at a depth of a last layer of the gouge profile.
 	Shapiro teaches, similar plasma cutting, wherein the fourth gouging path is located at a depth of a last layer of the gouge profile (fig.3) (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging layers as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 22, Fagan teaches method for determining a plurality of operating parameters to process a workpiece using a manufacturing processing system (abstract) (fig.4, 8b and 17) comprising a plasma arc torch (col.5, lines 65-68), the method comprising: positioning a plasma arc torch at a location relative to a workpiece (col.5, lines 55-68); determining a start point and an end point for a path based on the location and a profile (col.7, lines 25-35)(fig.8b); using the profile to determine a plurality of operating parameters for the path, wherein the plurality of operating parameters comprises varying a lateral torch speed of the plasma arc torch while performing a pass over the path (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4); using at least one of the plurality of operating parameters to process the workpiece with the plasma arc torch (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4); and varying the lateral torch speed of the plasma arc torch based on a location of the torch relative to an edge of the profile, wherein the lateral torch speed is a function of a depth of the path at the location (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 23, Fagan further teaches wherein the plurality of operating parameters further comprises at least one of a torch angle, a torch height, a torch amperage, or a torch pressure (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4).  	For claim 28, Fagan teaches wherein the lateral torch speed is based on a material removal rate (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4).  	For claim 29, Fagan teaches method for determining a plurality of operating parameters for a manufacturing processing system (abstract) (fig.4) comprising a plasma arc torch (col.5, lines 65-68), the method comprising: calculating a start point and an end point for each of a plurality of gouging paths based on the location and a profile (col.7, lines 25-35)(fig.8b); and determining a plurality of operating parameters for each of a plurality of paths based at least on the profile (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4), wherein the plurality of operating parameters comprises at least one of a torch speed or an offset relative to at least one of the plurality of paths (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4). 
 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract). 	For claim 30, Fagan teaches initiating the plasma arc torch with at least one of the plurality of operating parameters for a second gouging path of the plurality of paths (col.8, lines 1-6, 25-35, col.10, lines 1-20 and col.12, lines 25-40) (fig.4).

 	Fagan fails to teach gouging.
 	Shapiro teaches, similar plasma cutting, gouging (abstract).
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include gouging as taught and suggested by Shapiro for purpose of Improving the quality of grooving made by passes of the plasma-arc torch mainly in cutting deep grooves of large length, and to insure of improving efficiency of the process (Shapiro, abstract).
Claims 5-7, 9, 11, 15-17, 19, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (8987636) in views of Shapiro (SU 449788) as applied to claims above, and further in view of Pasulka (2003/0168786).
For claim 5, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the second torch speed of the second gouging path is greater than the first torch speed of the first gouging path. 
Pasulka teaches, similar plasma cutting, wherein the second torch speed of the second gouging path is greater than the first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). 	For claim 6, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the second torch speed of the second gouging path is about 5% greater than the first torch speed of the first gouging path. 
Pasulka teaches, similar plasma cutting, wherein the second torch speed of the second gouging path is greater than the first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10). However, Fagan, as modified by Shapiro and Pasulka, does not expressly teach path is about 5% greater than.
 It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). In this case, the prior art, Fagan, as modified by Shapiro and Pasulka, teaches certain speed, but is not specific about 5% greater than therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify speed of Fagan, as modified by Shapiro and Pasulka, to include about 5% greater than as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have about 5% greater than for purpose of obtaining a desired weld heat" (MPEP 2144.05).

 	For claim 7, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the second torch speed of the second gouging path is between about 5% and 80% greater than the first torch speed of the first gouging path. 
Pasulka teaches wherein the second torch speed of the second gouging path is greater than the first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10). However, Fagan, as modified by Shapiro and Pasulka, does not expressly teach between about 5% and 80%.
 It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). In this case, the prior art, Fagan, as modified by Shapiro and Pasulka, teaches certain speed, but is not specific between about 5% and 80% therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify speed of Fagan, as modified by Shapiro and Pasulka, to include about 5% and 80% as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have between about 5% and 80% for purpose of obtaining a desired weld heat" (MPEP 2144.05).


 	For claim 9, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a third torch speed of the third gouging path is less than a first torch speed of the first gouging path and a second torch speed of the second gouging path. 
Pasulka teaches wherein a third torch speed of the third gouging path is less than a first torch speed of the first gouging path and a second torch speed of the second gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77).
 	For claim 11, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a fourth torch speed of the fourth gouging path is greater than a third torch speed of the third gouging path. 
Pasulka teaches wherein a fourth torch speed of the fourth gouging path is greater than a third torch speed of the third gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77).
 	For claim 15, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a second torch speed of the second gouging path is greater than a first torch speed of the first gouging path. 
Pasulka teaches wherein a second torch speed of the second gouging path is greater than a first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). 	For claim 16, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the second torch speed of the second gouging path is about 5% greater than the first torch speed of the first gouging path. 
Pasulka teaches wherein the second torch speed of the second gouging path is the first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10). However, Fagan, as modified by Shapiro and Pasulka, does not expressly teach path is about 5% greater than.
 It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). In this case, the prior art, Fagan, as modified by Shapiro and Pasulka, teaches certain speed, but is not specific about 5% greater than therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify speed of Fagan, as modified by Shapiro and Pasulka, to include about 5% greater than as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have about 5% greater than for purpose of obtaining a desired weld heat" (MPEP 2144.05).

 	For claim 17, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the second torch speed of the second gouging path is between about 5% and 80% greater than the first torch speed of the first gouging path. 
Pasulka teaches wherein the second torch speed of the second gouging path is the first torch speed of the first gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10). However, Fagan, as modified by Shapiro and Pasulka, does not expressly teach between about 5% and 80%.
 It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). In this case, the prior art, Fagan, as modified by Shapiro and Pasulka, teaches certain speed, but is not specific between about 5% and 80% therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify speed of Fagan, as modified by Shapiro and Pasulka, to include about 5% and 80% as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have between about 5% and 80% for purpose of obtaining a desired weld heat" (MPEP 2144.05).
 	For claim 19, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a third torch speed of the third gouging path is less than a first torch speed of the first gouging path and a second torch speed of the second gouging path. 
Pasulka teaches for wherein a third torch speed of the third gouging path is less than a first torch speed of the first gouging path and a second torch speed of the second gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77).

 	For claim 21, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a fourth torch speed of the fourth gouging path is greater than a third torch speed of the third gouging path. 
Pasulka teaches for wherein a fourth torch speed of the fourth gouging path is greater than a third torch speed of the third gouging path (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77).

 	For claim 24, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein an axial torch speed of the plasma arc gouging torch is constant. 
Pasulka teaches for wherein an axial torch speed of the plasma arc gouging torch is constant (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77).
 	For claim 25, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein a ratio of the lateral torch speed and the axial torch speed varies based on the location of the torch relative to the edge of the gouge profile. 
Pasulka teaches wherein a ratio of the lateral torch speed and the axial torch speed varies based on the location of the torch relative to the edge of the gouge profile (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). 	For claim 26, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the ratio of the lateral torch speed and the axial torch speed is a maximum ratio and a distance between the location of the torch and the edge of the gouge profile is a minimum distance. 
Pasulka teaches wherein the ratio of the lateral torch speed and the axial torch speed is a maximum ratio and a distance between the location of the torch and the edge of the gouge profile is a minimum distance (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). 	For claim 27, Fagan teaches, as modified by Shapiro, teaches all the limitation as previously set forth except for wherein the maximum ratio is about 4. 
Pasulka teaches the varies of speed (par.75, lines 1-10, par.77, lines 1-15, par.90, lines 1-10 and par.121, lines 1-10). However, Fagan, as modified by Shapiro and Pasulka, does not expressly teach wherein the maximum ratio is about 4.
 It would have been obvious to one ordinary skill in the art before effective filling date to modify Fagan’s plasma cutting to include different speed of cutting as taught and suggested by Pasulka in order to achieve a complete cut through the work piece, and maximizing the cutting efficiency, while keeping the torch from diverting from the cut line (Pasulka, par.77). In this case, the prior art, Fagan, as modified by Shapiro and Pasulka, teaches certain speed, but is not specific wherein the maximum ratio is about 4 therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify speed of Fagan, as modified by Shapiro and Pasulka, to include about wherein the maximum ratio is about 4 as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have wherein the maximum ratio is about 4 for purpose of obtaining a desired weld heat" (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761         


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761